     Case 1:19-cv-00088-DAD-BAM Document 28 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DORIS JEAN CHILDRESS,                              No. 1:19-cv-00088-NONE-BAM
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION, WITH
                                                         PREJUDICE, FOR FAILURE TO
14    CASSANDRA TAYLOR, et al.,                          PROSECUTE AND FOR FAILURE TO OBEY
                                                         THE COURT’S ORDERS
15                       Defendants.
                                                         (Doc. Nos. 22, 24, 26)
16

17

18

19          Plaintiff Doris Jean Childress (“plaintiff”), proceeding pro se, initiated this action in the

20   Merced County Superior Court on December 12, 2018. (Doc. No. 1.) On January 18, 2019, the

21   matter was removed to this federal court by defendants National Railroad Passenger Corporation

22   aka Amtrak erroneously sued as Amtrak Corp. (“Amtrak”) and Cassandra Taylor. (Id.)

23          On October 19, 2020, the assigned magistrate judge issued findings and recommendations

24   recommending that this action be dismissed with prejudice due to plaintiff’s failure to prosecute

25   this action and failure to obey this Court’s orders. (Doc. No. 26.) Those findings and

26   recommendations were served on plaintiff and contained notice that any objections thereto were

27   to be filed within fourteen (14) days after service. (Id. at 4.) The time to file objections has

28   passed, and no objections have been filed.
                                                        1
     Case 1:19-cv-00088-DAD-BAM Document 28 Filed 11/16/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The October 19, 2020 findings and recommendations (Doc. No. 26) are adopted in

 6               full;

 7          2. This action is dismissed, with prejudice, based on plaintiff’s failure to prosecute this

 8               action and failure to obey this Court’s orders; and

 9          3. The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:      November 15, 2020
12                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
